DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose an electronic data processing device configured to operate the water heater including operating the at least one heating element based on temperature readings determined from a resistance of the at least one heating element to control water temperature of water in the water storage tank, a low energy pulse circuit operative to send a voltage pulse to the at least one heating element, and a voltage and current measurement circuit operative to measure the current drawn by the at least one heating element responsive to the voltage pulse. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
April 1, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116